        Case 1:20-cv-00080-JMC Document 107 Filed 11/25/20 Page 1 of 3



Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)   NORMAN A. PATTIS (admitted pro hac vice)
Jeffrey S. Pope (Wyo. State Bar # 7-4859)         Pattis & Smith, LLC
HOLLAND & HART LLP                                383 Orange St.
2515 Warren Avenue, Suite 450                     New Haven, CT 06511
P.O. Box 1347                                     203.393.3017 (phone)
Cheyenne, WY 82003-1347                           npattis@pattisandsmith.com
Telephone: 307.778.4200
bcave@hollandhart.com                             ATTORNEY FOR REX PARRIS
jspope@hollandhart.com

Timothy Getzoff (admitted pro hac vice)
HOLLAND & HART LLP
1800 Broadway, Suite 300
Boulder, CO 80302
Telephone: 303.473.2700
tgetzoff@hollandhart.com

ATTORNEYS FOR DEFENDANTS GERRY SPENCE
TRIAL INSTITUTE, GERALD L. SPENCE, JOHN ZELBST,
REX PARRIS, JOSEPH H. LOW AND KENT SPENCE

                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE, a nonprofit
corporation,
        Plaintiff.
vs.

GERRY SPENCE TRIAL INSTITUTE, a nonprofit
corporation and GERALD L. SPENCE, JOHN
ZELBST, REX PARRIS, JOSEPH H. LOW, KENT
SPENCE, JOHN JOYCE, and DANIEL AMBROSE,
individuals,
        Defendants,

GERRY SPENCE TRIAL INSTITUTE, a nonprofit          Civil Action No. 1:20-CV-00080-ABJ
corporation and GERALD L. SPENCE, JOHN
ZELBST, REX PARRIS, JOSEPH H. LOW, KENT
SPENCE
        Counterclaim Plaintiffs
vs.

THE TRIAL LAWYERS COLLEGE, JOHN SLOAN,
JAMES R. CLARY, Jr., MILTON GRIMES, DANA
COLE, MAREN CHALOUPKA, ANNE
VALENTINE,
        Counterclaim and Third-Party Claim
        Defendants.
        Case 1:20-cv-00080-JMC Document 107 Filed 11/25/20 Page 2 of 3




     SPENCE GROUP’S RESPONSE TO MOTION TO DISMISS AND NOTICE OF
       INTENT TO AMEND COUNTERCLAIMS AND THIRD PARTY CLAIMS

       Defendants Gerry Spence Trial Institute (f/k/a Gerry Spence’s Trial Lawyers College at

Thunderhead Ranch), Gerald L. Spence, John Zelbst, Rex Parris, Joseph H. Low, and Kent

Spence (collectively “Spence Defendants” or “Spence Group”), through their undersigned

counsel, hereby provide notice that, in response to the Motion To Dismiss Counterclaims And

Third Party Claims (ECF no. 103) filed by the Counterclaim Defendants (“the Motion”), in lieu

of filing an opposition brief the Spence Group intends to file Amended Counterclaims and Third

Party Claims on or before Dec. 2, 2020 in accordance with Fed. R. Civ. P. 15(a)(1)(B). The

filing of the amended pleading will moot the Motion. See, e.g., Davis v. TXO Prod. Corp., 929

F.2d 1515, 1517 (10th Cir. 1991) (“It is well established that an amended complaint ordinarily

supersedes the original and renders it of no legal effect.”); Leveraged Innovations LLC v. BATS

Exch., Inc., 2014 WL 11516547, at *1 (D. Kan. May 29, 2014) (holding motion to dismiss

counterclaims was moot upon filing of subsequently amended counterclaims).

       DATED: November 25, 2020.

                                            /s/ Timothy P. Getzoff
                                            Bradley T. Cave, P.C. (Wyo. State Bar # 5-2792)
                                            Jeffrey S. Pope (Wyo. State Bar # 7-4859)
                                            HOLLAND & HART LLP
                                            2515 Warren Avenue, Suite 450
                                            P.O. Box 1347
                                            Cheyenne, WY 82003-1347
                                            Telephone: 307.778.4200
                                            bcave@hollandhart.com
                                            jspope@hollandhart.com

                                            Timothy Getzoff (admitted pro hac vice)
                                            HOLLAND & HART LLP
                                            1800 Broadway, Suite 300
                                            Boulder, COP 80302
                                            Telephone: 303.473.2700
                                            tgetzoff@hollandhart.com

                                               2
          Case 1:20-cv-00080-JMC Document 107 Filed 11/25/20 Page 3 of 3




                                      ATTORNEYS FOR DEFENDANTS GERRY
                                      SPENCE TRIAL INSTITUTE, GERALD L.
                                      SPENCE, JOHN ZELBST, REX PARRIS,
                                      JOSEPH H. LOW AND KENT SPENCE

                                      NORMAN A. PATTIS (admitted pro hac vice)
                                      Pattis & Smith, LLC
                                      383 Orange St.
                                      New Haven, CT 06511
                                      203.393.3017 (phone)
                                      npattis@pattisandsmith.com

                                      ATTORNEY FOR REX PARRIS
15792112_v1




                                        3
